Exhibit 10.2

 

REVOLVING NOTE
(Regular Advances)

 

$17,000,000

 

Minneapolis, MN

 

 

August 19, 2011

 

FOR VALUE RECEIVED, the undersigned, OVERSTOCK.COM, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Bank”), on the Facility
Termination Date under that certain Financing Agreement bearing even date
herewith (as amended by a First Amendment dated on or about the date hereof and
as may be hereafter further amended, supplemented or restated from time to time,
the “Financing Agreement”), by and between Borrower and Bank, in lawful money of
the United States of America and in immediately available funds, the principal
sum of SEVENTEEN MILLION AND NO/100THS DOLLARS ($17,000,000) or, if less, the
aggregate unpaid principal amount of all Regular Advances made by Bank to
Borrower under the Financing Agreement, together with interest from the date
hereof until this Note is fully paid on the principal amount hereunder remaining
unpaid from time to time, computed in the manner, and at the rates from time to
time in effect, under the Financing Agreement.  The principal hereof and
interest accruing thereon shall be due and payable as provided in the Financing
Agreement.

 

This Note is one of the “Notes” referred to in the Financing Agreement and is
entitled to the benefits and security, and is subject to the terms and
conditions, of the Financing Agreement, including, without limitation,
acceleration upon the terms provided therein and in the other Loan Documents. 
All capitalized terms used herein which are defined in the Financing Agreement
and not otherwise defined herein shall have the meanings given in the Financing
Agreement.

 

This Note is subject to voluntary and mandatory prepayment, in full or in part,
in accordance with, and subject to the terms of, the Financing Agreement.

 

All payments of principal and interest under this Note shall be made in lawful
money of the United States of America in immediately available funds at the
office of Bank, at 800 Nicollet Mall, Minneapolis, Minnesota 55402, or at such
other place as may be designated by Bank to Borrower in writing.

 

Upon the occurrence of an Event of Default, and after the lapse of any
applicable period of cure, the outstanding principal balance hereunder, together
with any accrued but unpaid interest and together with all of the other
Obligations, may be accelerated and become immediately due and payable at the
option of Bank and without demand or notice of every kind (which are hereby
expressly waived by Borrower).

 

Borrower hereby agrees to pay all costs of collection, including Attorneys’
Fees, all as provided in the Financing Agreement, if this Note is not paid when
due, whether or not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN
MADE AT MINNEAPOLIS, MINNESOTA.  THIS NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA (WITHOUT REFERENCE TO MINNESOTA’S CONFLICTS OF
LAW PRINCIPLES).

 

--------------------------------------------------------------------------------


 

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR BANK TO ENTER INTO THE FINANCING
AGREEMENT AND EXTEND CREDIT TO BORROWER, BORROWER AND BANK AGREE THAT ANY
ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE, ITS
VALIDITY OR PERFORMANCE, AND WITHOUT LIMITATION ON THE ABILITY OF BANK, OR ITS
SUCCESSORS AND ASSIGNS, TO EXERCISE ALL RIGHTS AS TO THE LOAN COLLATERAL AND TO
INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION ACTIONS RELATED TO
REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED AND PROSECUTED AS TO BORROWER
AND BANK AND THEIR SUCCESSORS AND ASSIGNS AT MINNEAPOLIS, MINNESOTA.  BANK AND
BORROWER EACH CONSENT TO AND SUBMIT TO THE EXERCISE OF JURISDICTION OVER ITS
PERSON BY ANY COURT SITUATED AT MINNEAPOLIS, MINNESOTA HAVING JURISDICTION OVER
THE SUBJECT MATTER, AND CONSENT THAT ALL SERVICE OF PROCESS BE MADE BY CERTIFIED
MAIL DIRECTED TO BORROWER OR BANK AT THEIR RESPECTIVE ADDRESSES SET FORTH IN
SECTION 15.9 OF THE FINANCING AGREEMENT (WITH SUCH SERVICE OF PROCESS DEEMED
COMPLETED THREE (3) DAYS AFTER BEING SO MAILED) OR AS OTHERWISE PROVIDED UNDER
THE LAWS OF THE STATE OF MINNESOTA.  BORROWER WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.

 

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR BANK TO ENTER INTO THE FINANCING
AGREEMENT AND EXTEND CREDIT TO BORROWER, BORROWER AND BANK EACH WAIVE TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN BANK AND BORROWER.

 

This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Revolving Note (Regular
Advances) dated December 22, 2009 made payable by Borrower to the order of Bank
in the original principal amount of up to $10,000,000.00.

 

[Remainder of page intentionally left blank;

signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Revolving Note (Regular Advances)
to be executed and delivered by its duly authorized officer as of the day and
year and at the place set forth above.

 

 

OVERSTOCK.COM, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jonathan E. Johnson III

 

Name:

Jonathan E. Johnson III

 

Title:

President

 

[Signature page to Revolving Note (Regular Advances)]

 

--------------------------------------------------------------------------------

 